Exhibit 10.40

FIRST POTOMAC REALTY TRUST

2009 EQUITY COMPENSATION PLAN

FORM OF RESTRICTED SHARE AGREEMENT

This RESTRICTED SHARE AGREEMENT, is entered into on             ,
20            (the “Agreement”), by and between, First Potomac Realty Trust, a
Maryland real estate investment trust (the “Company”), and the individual named
above (the “Recipient”). Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings set forth in the First Potomac
Realty Trust 2009 Equity Compensation Plan, as amended (the “Plan”).

WHEREAS, on             , 20            (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company approved the grant, as of             , 20    , of a Restricted Share
Award, pursuant to which the Recipient shall receive common shares of beneficial
interest, par value $0.001 per share (“Common Shares”), pursuant to and subject
to the terms and conditions of the Plan.

NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Number of Shares; Restrictions. The Company hereby grants the Recipient a
Restricted Share Award (the “Share Award”) of the number of Common Shares listed
above (the “Restricted Shares”) pursuant to the terms of this Agreement and the
provisions of the Plan. The Restricted Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period, as defined in
Section 2 below.

2. Lapse of Restrictions; Restricted Period. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, if any, the restrictions set
forth in Section 1 above shall lapse and a portion of the Restricted Shares
shall become unrestricted and freely tradable as follows:

3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Shares, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Shares shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.



--------------------------------------------------------------------------------

4. Rights of Shareholder. From and after the Date of Grant and for so long as
the Restricted Shares are held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a shareholder of the Company with respect
to the Restricted Shares, including but not limited to the right to receive
dividends and the right to vote such Restricted Shares. Dividends paid on
Restricted Shares shall be paid at the dividend payment date for the Common
Shares in cash or in Common Shares. Shares distributed in connection with a
Common Share split or Common Share dividend shall be subject to restrictions and
a risk of forfeiture to the same extent as the Restricted Shares with respect to
which such Common Shares have been distributed.

5. Termination of Employment. Except as otherwise provided in the Recipient’s
Employment Agreement with the Company, if any, in the event that Recipient
ceases to be employed by the Company for any reason prior to the lapse of the
Restricted Period, then the Restricted Shares and any accrued but unpaid
dividends that are at that time subject to restrictions set forth herein shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Recipient or any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such Restricted Shares or certificates.

6. Miscellaneous.

(a) Entire Agreement. The Recipient’s Employment Agreement with the Company, if
any, this Agreement and the Plan contain the entire understanding and agreement
of the Company and the Recipient concerning the subject matter hereof, and
supersede all earlier negotiations and understandings, written or oral, between
the parties with respect thereto.

(b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company, if any, shall supersede any provisions of the Plan
and this Agreement.

(c) No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein shall be deemed to create any implication concerning the
adequacy of the Recipient’s services to the Company or any of its subsidiaries
or shall be construed as an agreement by the Company or any of its subsidiaries,
express or implied, to employ the Recipient or contract for the Recipient’s
services, to restrict the right of the Company or any of its subsidiaries to
discharge the Recipient or cease contracting for the Recipient’s services or to
modify, extend or otherwise affect in any manner whatsoever, the terms of any
employment agreement or contract for services that may exist between the
Recipient and the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

(d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Shares and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.

(e) Withholding of Taxes. Upon a portion or all of the Restricted Shares
becoming unrestricted, Recipient may elect to satisfy the Company’s tax
withholding obligations by having shares withheld up to an amount that does not
exceed the Recipient’s minimum applicable withholding tax for federal (including
FICA), state and local liabilities.

(f) Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Recipient will be deemed an original and all
of which together will be deemed the same agreement.

(h) Notices. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Secretary at the headquarters of the
Company, and any notice to the Recipient shall be addressed to the Recipient at
the current address shown on the payroll of the Company, or such other address
as the Recipient may designate to the Company in writing pursuant to the
procedures of this Section 6(g). Any notice shall be given by personal delivery,
by first class U.S. Mail, or by facsimile.

(i) Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.

(j) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.

[Signatures follow on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

         FIRST POTOMAC REALTY TRUST Attest:        

 

     By:   

 

Eric Rogers         Krista Bean Dorrian Assistant Secretary         Vice
President, Legal         Secretary

By clicking on the box above which states “I accept this grant”, I hereby accept
the Share Award described in this Agreement, and I agree to be bound by the
terms of the Plan and this Agreement. I hereby further agree that all of the
decisions and determinations of the Committee shall be final and binding.

 

RECIPIENT

 